Maxwell, J.:
The complaint in this case is. that the-plaintiff is owner of certain lots in the Cityj?of Apalachicola adjoining a public park, known as Florida Promenade ; that this park was dedicated by the Apalachicola Land Company more than half a century ago to the public for health, recreation and amusement, and it has always since its dedication been open to the public for such uses ; that it is held by the city in trust for those 'uses, and neither the *665city nor its officers have power or authority to divert it therefrom ; that notwithstanding this the Mayor and Aider-men of said city have leased the park to the Apalachicola Oyster Canning and Fish Company for twenty years at a yearly rent of ten dollars, for the purpose of erecting buildings and wharves thereon for the exclusive use and convenience of said company ; that the company has taken possession, and are proceeding to erect buildings and wharves in pursuance of the terms of the lease for its own use and convenience ; that the Mayor and Aldermen, except one, are stockholders in said company, and have acted in granting the lease in violation of the aforesaid trust; that the value of the plaintiff’s lots will be materially depreciated by diverting the park from the uses to which it was dedicated ¿ that the lots of plaintiff are the only elligible sites in the-city for oyster canning factories, except the sites upon the said Promenade, the value of his said lots being greatly enhanced in value by said dedication; that the plaintiff has an oyster canning factory on one of his said lots, and that the erection of wharves, &c., by the company, besides obstructing the public use of the Promenade, will put upon the market other sites for oyster canning factories in close proximity to the lots of plaintiff, and thereby destroy his easement in the Promenade, and decrease the value of his lots,- and that he was induced to purchase said lots because they adjoined the Promenade, and paid a higher price for them on that account than he would otherwise have done. This is the substance of the original bill and the amendment thereto. The prayer was in effect that the Mayor and Alderman of the city and the company to whom the lease was ma.de, both of whom are made parties defendant to the suit, be enjoined from the proposed action under their agreement, as it will divert the Promenade from the public uses to which it had been dedicated.
*666On a motion for a preliminary injunction the defendants jointly filed what purports to be an answer, sworn to, iu which they admit an agreement (saying it is not properly styled a lease) between the city and the Apalachicola Oyster Canning and Fish Company, whereby the company is authorized to occupy a portion of the water front of the Promenade for the erection of temporary buildings and wharves, to be used in the business of canning oysters and filling up the mud flats between the Promenade and the channel of the bay. They deny that this use is for the exclusive benefit of the company, and say the agreement on the part of the city was for its use and benefit in procuring the filling up and improvement of the water frontage of the Promenade, by the deposit of oyster shells therein; and deny that said frontage is now, or ever has been, used as a part of the Promenade, or that the buildings to be erected in the water will interfere with the public in the enjoyment of the Promenade on the land, as now known and used, or that the lots of complainant will be injured or lessened in value thereby. It is not denied that one or more of the members of the City Conncil of Apalachicola were stockholders in the Apalachicola Oyster Canning and Fish Company at the time the agreement or lease was made. There are other allegations of the answer not responsive to the equities of the bill, but seeking to avoid those equities by new matter. As such matter cannot be considered on the application for a preliminary injunction, we omit so much of the answer. Yonge & Bryan vs. McCormick, 6 Fla., 368. And the same rule would apply if it is to be treated as an affidavit merely, and also to other affidavits both of defendants and complainant, so far as they relate to the new matter.
The court refused the injunction on the original bill, and also after the amendment thereto, which is the portion of *667the foregoing statement concerning the oyster canning business of complainant and the competition and injury to him from opening the Promenade to new sites for such business. The case comes here on appeal from these orders of refusal, and in the petition of appeal they are assigned for error.
The theory of the bill' is a correct one, viz: that the owner of lots adjacent to a square dedicated to public use may maintain a bill in equity to restrain the diversion of the square to any private use inconsistent with the purpose for which it was dedicated, if by such diversion the value of the lots will be injuriously affected. Dillon on Mun. Oorp., Section 661. If the bill of complainant, aided by affidavits, makes such a ease, he is entitled to the injunction he asks, unless the denials of the answer and the affidavits for the defendants are sufficient to defeat him.
As to the bill itself, however, it is sworn to upon the best of the knowledge, information and belief of the affiant, and the defendants object to the granting of an injunction on this verification, unaccompanied by'affidavits of the facts from those from whom the knowledge, information and belief of affiant was derived. The objection is well taken. Ballard vs. Eckman et al., 20 Fla., 661. But counsel for complainant says this should not avail defendants, because the dedication of the Promenade is admitted by the defendants in their petition to the City Council to lease, and the resolution of the council making the lease, and the affidavits of the Mayor. This does not meet the objection. An admission as to the dedication is not an admission of other material allegations of the bill; and so far as these are left unverified and unadmitted the defect is as fatal as if no fact were admitted.
"We might stop here, but as the defect may be cured in a new application for injunction, it may save litigation to dispose of other questions presented by the record. Looking *668to the face of the bill itself, it presents sufficient facts to authorize ail injunction. It alleges the dedication of the Promenade, the complainant’s ownership of lots adjacent thereto, the leasing ot the Promenade to the defendant- company by the City Council, to be used for the erection of buildings and wharves thereon by the company for its private use, and depreciation thereby of the value of his lots, as well as deprivation of the public of the uses for which the dedication was made. On these naked facts there is a clear case for injunction. But the Promenade is alleged to be £l a public park, situated in the City of Apalachicola, fronting on and entering into the bay,” and to have been dedicated “ more than half a century ago;” and it appears from the answer and affidavits in the case, and from a map of the city, that the Promenade of which the bill speaks as being diverted to private use, and on which complainant says his lots abut, is the water space in front of the land Promenade as it is depicted on the map. The lots do not adjoin this land Promenade, and they are entirely surrounded by water. With this explanation of the locus in quo, it will be seen that what the bill alleges as to infringement on the rights of complainant and the rights of the public comes from the view of complainant that the water front is a part of the Promenade. He speaks of the Promenade as “entering into the bay; ” and the only contest made by the defendants as to this, is, not to deny that the bay front is a part of the Promenade, but to deny that it is, or ever has been, used by the public for the purposes to which the Promenade was dedicated. Is it a part of the Promenade? This is a question to be determined by the application of legal rules to the facts before us.
In the first place, when we look to the map of the city showing the dedication of “ Florida Promenade,” it also show's a dedication of streets on the sides of the Promenade, *669and one of them, "Water street, seems to run between it and the bay. This is my conclusion from the face of the map, and there is no evidence explaining it differently. Here is a diagram of the locality taken from the map :



. There are no lines or marks to show that the Promenade extended across either Market, or Broad, or Water street, or extended in such way as to break the continuity of these streets, and hence I infer that in the dedications their course was not interrupted. If this be so, such riparian rights as existed attached to Water street, and not to the Promenade, and the assumption that the latter extends into the bay is a mistaken one.
But that assumption is common to all the parties in this case, and if it should be contended for complainant that the court in deciding the controversy' should consider this as if it were correct, still we cannot ignore another question the proper determination of which will lead to a conclusion adverse to complainant. The dedication of the Promenade by the Apalachicola Land Company was made more than fifty years ago. What right had the company to make a dedication extending into the bay? Even if the Promenade reached the bay, the company had no right in the submerged *670lands thereof, and could not dedicate these. Admitting that accretions to the soil of the Promenade would become a part of it, that was a contingency which did not authorize a dedication of the lands under the water in front of the Promenade. The date of the dedication is left uncertain, but, if made after the acquisition of Florida by the United States and before Florida became a State, those lands were the property of the United States, and hence were not alienable in any way by a company owning the land of the shore. When Florida was admitted as a State of the Union, those lands became hers. It is well settled that the original States had the title to such lands, and that the new States on their admission were also vested with title to those in their territory previously undisposed of Angell on Tide Waters, chap. 2, 36; Gieger vs. Filor, 8 Fla., 325; Pollard vs. Hagan, 3 How., 212; Weber vs. Harbor Commissioners, 18 Wall., 57; Hoboken vs. Pennsylvania R. R. Co., 124 U. S., 656. In the last case it is held that a riparian proprietor cannot create an easement in such land, which will be sustained against his grantee, to whom the State makes title to the land discharged of the easement. The superior title of the State in such case overrides the attempted easement.
The fact that the act of the Territory of Florida of February 2d, 1838, incorporating the city of Apalachicola, gave limits to the city which included the water front of the promenade, does not affect the question of title to the submerged lands, or of the right of the Apalachicola Land Company to dedicate a promenade in those lands. This charter only fixed the limits within which the corporation should exercise municipal jurisdiction, and in no wise touched any right of property within those limits.
It is not apparent that the Apalachicola Land Company, in creating an easement tor the public in the promenade, undertook to include submerged lands of the bay; but if it *671had done so, we have just shown that it had no title upon which such dedication could stand. Or, if it had a title previously acquired from the government which at the time owned it, if such government could give it, that is not alleged in the bill, and this is a defect in the ground work for an injunction which justified its refusal. Sullivan vs. Moreno, 19 Fla., 200. The allegations of title should be full, as well as “precise and clear.”
Another thing appearing from the map is, that the lots of complainant, 1, 2, 3, 4, 5 and 6, on aecountof which he claims .the protection of an injunction, do not adjoin the promenade, as extended into the bay according to his allegation, but adjoin a branch of Water street, which runs to the bay between his lots and that part of what he calls the promenade. Can he jump one easement to assert injury to his property from the misappropriation of another easement which lies beyond it Í If lie could, it would seem that semething more than injury resting in speculative opinion should be required to appear, before a court of equity will interfere. In other words, where the injury is to the value of adjacent property, as claimed here, it-would be more patent if arising from a misappropriation of the street or' easement, on which the property directly abuts, than if from a misappropriation of an easement beyond that; and therefore a more defiuite and fuller showing of injury should be made in the latter case than mere opinion. The bill alleges that the proposed use of the promenade by the Apalachicola Oyster Canning and Fish Company will injure the value of complainant’s lots, but wherein is not made evident, except in the allegation that it will open the promenade to the establishment of other oyster canning factories than his. We do not see in this an injury of which he can complain, if any at all. It does not necessarily follow that increase in the number of such factories will injuriously affect the business of his; and *672it is not to be supposed that he is seeking the advantage of an extortionate monopoly. But in answer to the bill it is denied that injury to the value of his lots will result from the privileges and buildings of the company. This is but one opinion against another, but it shows upon what slight ground complainant stands iu asking the aid of a court of equity, even if- his lots abutted on the promenade, being much slighter when they abut on an intervening street. He cannot ask for injunction except in the case of special and peculiar injury to be apprehended or sustained, and where such injury is doubtful the relief is generally withheld. 1 High on Injunctions, section 762. An opinion quoted in a note to this section says : “ It is obviously not fit that the power of the court (of equity) should be invoked in this form for every theoretical or speculative violation of one’s rights.” Bigelow vs. Hartford Bridge Co., 14 Conn., 565.
On the subject of injury, it is to be remarked further, that if the easement is-not susceptible of.the use for which it was dedicated, there can be no injury for which an injunction will lie. Prince vs McCoy, 40 Iowa, 533; 14 Com., supra. The-essence of the light to have the easement maintained is, that it is an available easement. If it is not, how can there be injury from invasion upon it, unless the character of the invasion is in itself an injury? It is clear from the showing in this case that the promenade, if it has existence in the water font, or “ marsh,” as it is designated in exhibit 8, in front of the upland promenade, has never been used, and cannot be used in its present condition, for the purposes for which the dedication was made. Besides, the location upon which the buildings are to be erected, as shown by the * on the preceding diagram, is some 600 feet from the shore, and 210 feet from the nearest lot of complainant, and all the spaces between are incapable of *673use as a public park. It is a case, therefore, within the authorities cited, and within the reason which denies injunction where there is not actual injury.
In view of the conclusions already expressed, it is scarcely necessary to consider the bearing and effect of the act of 1856, entitled “ An act to benefit commerce,” on the legal status of the water front in cpiestion. Eat it may be observed that the aet originated in the claim of the State that the title to the submerged lands within its boundaries, of the character of those in front of the promenade, was in the State. The preamble is: “ Whereas, it is for the benefit of commerce that wharves be built and warehouses erected for facilitating the landing and storage of goods ; and whereas the" State being the proprietor of all submerged lands and water priviliges within its boundaries, which prevent the riparian owners from improving their water lots, therefore,” -&C. The act then proceeds to vest the full title to such lands in the riparian proprietors, “ giving them the full right and privilege to build wharves into streams of waters of the bay or harbor as far as may be necessary to effect the purposes described, and to fill up from the shore, bank or beach, ** not obstructing the channel, but leaving full space for the requirements of commerce, and .upon lands so filled in to erect warehouses or other buildings,” &c. If Water street, as I think is shown, ran between the promenade and the bay, the riparian right attached to that; but if tbe promenade really went to the shore, there may be a .question whether the aet vests any right to tbe water front asa public park. The use of it for such a purpose is not within the contemplation of the act; and either the State still holds it, or if it goes to the promenade, it goes divested of the character of a park, and if used at all, must be used for the <! benefit of commerce,” in the erection of wharves, ware*674houses and other buildings. So, there seems to be nothing in the act to aid the cause of complaint.
We pass over other interesting questions discussed by counsel, as our conclusion would not be varied whatever might be our opinion on those questions.
The decree is affirmed.